Case 0:20-cv-61912-DPG Document 13 Entered on FLSD Docket 10/09/2020 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLOIRDA


  LARRY KLAYMAN

                         Plaintiff

                 v.
                                                        Case Number: 0:20-cv-61912
  INFOWARS LLC. et al,

                         Defendant.


    PLAINTIFFS’ MOTION FOR A SHORT EXTENSION OF TIME TO RESPOND TO
                          MOTIONS TO DISMISS

         Plaintiff Larry Klayman (“Klayman”) respectfully submit this motion for a short

  extension of time to respond to (1) Defendant Roger Stone’s Motion to Dismiss and (2)

  Defendants Infowars, LLC, Free Speech Systems LLC, Alex Jones, and Owen Shroyer’s Motion

  to Dismiss, both of which were filed in state court prior to the Notice of Removal.

         Mr. Klayman has had a very heavy litigation period during this time and therefore

  requests an extension up to and including October 29, 2020, to respond to these motions.

         Defendants will not be prejudiced from this short extension and this motion is being filed

  in good faith and not for the purpose of delay.

         On October 7, 2020 at 8:02 p.m. EST, the undersigned counsel’s office sent an email to

  counsel for Defendant Roger Stone and counsel for the Infowars Defendants seeking consent for

  this motion by noon, October 8, 2020. Counsel for Defendant Stone responded indicating that he

  consented. Counsel for the Infowars Defendants has still not responded.

                               CERTIFICATE OF COMPLIANCE




                                                    1
Case 0:20-cv-61912-DPG Document 13 Entered on FLSD Docket 10/09/2020 Page 2 of 3



         Pursuant to LCvR 7(a)(3), I hereby certify I have made reasonable efforts to confer with

  all parties or non-parties who may be affected by the relief sought in the motion by emailing

  counsel for Defendant Stone and the Infowars Defendants at 8:02 p.m. on October 7, 2020 but

  have been unable to do so with counsel for the Infowars Defendants since they have not

  responded.

  Dated: October 9, 2020                                    Respectfully submitted,

                                                             /s/ Larry Klayman
                                                            Larry Klayman, Esq.
                                                            FL Bar No. 246220
                                                            7050 W. Palmetto Park Road
                                                            Tel: (561) 558-5336
                                                            Email:leklayman@gmail.com

                                                            Plaintiff Pro Se

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 9th day of October 2020, a true copy of the foregoing

  was filed via ECF and served to all counsel of record though the Court’s ECF system.


                                                                    /s/ Larry Klayman




                                                 2
Case 0:20-cv-61912-DPG Document 13 Entered on FLSD Docket 10/09/2020 Page 3 of 3



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLOIRDA


  LARRY KLAYMAN

                        Plaintiff

                v.
                                                    Case Number: 0:20-cv-61912
  INFOWARS LLC. et al,

                       Defendant.


        [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR A SHORT
           EXTENSION OF TIME TO RESPOND TO MOTIONS TO DISMISS

         Plaintiff Larry Klayman’s Motion for Short Extension of Time to Respond to Motions to

  Dismiss is hereby GRANTED. Any response to Defendant Stone’s Motion to Dismiss and the

  Infowars Defendants’ Motion to Dismiss shall be due on October 29, 2020.



  Date: _______________________                            ______________________________




                                                3
